DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the Arguments/Remarks filed 3/21/22. Claims 1-2, 5-10 and 13-16 are pending.

Response to Arguments
Applicant's arguments filed 3/21/22 have been fully considered but they are not persuasive. 
Applicant submits that none of Rill, Takazawa, or Sato, or the combination of them discloses outputting a respective defined acoustic pulse only in case when the vehicle in question moves above a threshold minimum speed. The examiner respectfully disagrees. 
As previously cited, Rill (¶0021) discloses an ANC system including a noise-cancellation speaker that “emits a sound wave with the same amplitude as the sound being suppressed, but with inverted phase (antiphase) to the original sound.” Rill (¶0025) further discloses “Thus, one or more noise-cancellation speakers may be arranged in the passenger compartment of the user's vehicle to attenuate the sound of the noisy vehicle as it passes by.” Therefore, Rill discloses generating a “defined acoustic pulse” (i.e. the sound wave with same amplitude with inverted phase) which compensates the sound being suppressed (i.e. the noise event from approaching noisy vehicle).
Rill does not disclose detecting the speed of the vehicle in question. Sato is relied upon for that teaching. Sato (¶0051-0053) discloses detecting the speed of the host vehicle (i.e. “speed of the vehicle in question.”) and only performing noise extraction and suppression when the speed is above a threshold.
In view of the above, the combination of Rill and Sato discloses at least outputting a respective defined acoustic pulse only in case when the vehicle in question moves above a threshold minimum speed. The motivation to combine being to further reduce a processing load (Sato, ¶0054).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rill et al. (US 2015/0012267 A1) hereinafter “Rill,” in view of Takazawa et al. (US 2011/0112746 A1) hereinafter “Takazawa,” and further in view of Sato et al. (US 2014/0241532 A1) hereinafter “Sato.”
As to claim 1, Rill discloses a method for operating a vehicle-mounted acoustic signal- generating device, which is configured to generate an acoustic compensation signal for compensating acoustic interference signals, which result from a stream of vehicles coming towards the vehicle in question (¶0003, ¶0013, and ¶0017, Fig. 5), comprising the steps: 
- detecting a stream of vehicles comprising a plurality of vehicles coming towards the vehicle in question and generation of detection information describing at least one parameter of the stream of vehicles (¶0015, ¶0030, and ¶0034, Figs. 1-2 and 5. “Sensors 150 provide information about the user vehicle's environment, and are able to detect an approaching noise source such as a noisy vehicle. Sensor data may provide information about the size of the noisy vehicle, its position relative to the user's vehicle, and its velocity (speed and direction relative to the user vehicle)”); 
- determining an acoustic interference signal resulting from the stream of vehicles coming towards the vehicle in question on the basis of the detection information (¶0015, ¶0021, ¶0032, and ¶0034, Figs. 4 and 5. “The processor may also assess a type (classification) of the noisy vehicle, and may estimate the likelihood that the noise of the approaching noisy vehicle will be sufficient to disrupt a system within the user's vehicle that includes a voice input when the noisy vehicle passes the user's vehicle.”), 
- generating an acoustic compensation signal for compensating the acoustic interference signal resulting from the stream of vehicles coming towards the vehicle in question (¶0021, ¶0025-0026 and ¶0034, Fig. 4. “In an ANC system, a noise-cancellation speaker emits a sound wave with the same amplitude as the sound being suppressed, but with inverted phase (antiphase) to the original sound. The waves combine and interfere to effectively cancel each other out by so-called phase cancellation. In embodiments, an ANC system may be implemented by executing instructions 130 on processor 110 and outputting a noise suppression signal to one or more speakers 195.” “The ANC with adaptive filter can use the selected vehicle noise profile when the noise event begins, and then adjust in real time as the noise event progresses.”); and 
outputting the acoustic compensation signal into the passenger compartment of the vehicle in question for compensating the acoustic interference signal (¶0021 and ¶0025. “One or more noise-cancellation speakers may be arranged in the passenger compartment of the user's vehicle to attenuate the sound of the noisy vehicle as it passes by.” Noise-cancellation speaker outputs compensation signal into the passenger compartment.);
wherein the acoustic compensation signal is generated as a defined acoustic pulse of a certain amplitude, frequency and length, which defined acoustic pulse compensates the acoustic interference signal resulting from the stream of vehicles coming towards the vehicle in question (¶0021, ¶0025-0026 and ¶0034. “In an ANC system, a noise-cancellation speaker emits a sound wave with the same amplitude as the sound being suppressed, but with inverted phase (antiphase) to the original sound. The waves combine and interfere to effectively cancel each other out by so-called phase cancellation. In embodiments, an ANC system may be implemented by executing instructions 130 on processor 110 and outputting a noise suppression signal to one or more speakers 195.” Noise suppression signal output with amplitude, frequency and length to cancel noise from noise event from the approaching noisy vehicles.).
Rill does not expressly disclose wherein the stream of vehicles is determined as a stream of vehicles when it comprises at least three vehicles coming towards the vehicle in question in the form of a line.
Rill in view of Takazawa discloses wherein the stream of vehicles is determined as a stream of vehicles when it comprises at least three vehicles coming towards the vehicle in question in the form of a line (Takazawa, ¶0044-0046, Figs. 7 and 11a-c. “A plurality of oncoming vehicles O in front traveling on an opposite lane are detected.” Oncoming vehicles detected using camera or radar. Vehicles shown in a line. Oncoming traffic in a line is further well-known as part of standard traffic patterns.).
Rill and Takazawa are analogous art because they are from the same field of endeavor with respect to vehicle detection.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to detect a plurality of vehicles, as taught by Takazawa. The motivation would have been to improve safety (Takazawa, ¶0003).
Rill in view of Takazawa does not expressly disclose detecting speed of the vehicle in question; 
wherein said determining of the acoustic interference signal is carried out by means of data processing algorithms configured to determine an acoustic interference signal by means of the detected speed of the vehicle in question, 
wherein the defined acoustic pulse is only generated and output if the speed of the vehicle in question is above a minimum speed.
Rill in view of Takazawa as modified by Sato discloses disclose detecting speed of the vehicle in question (Sato, ¶0051. “A vehicle speed of the host vehicle is detected by the vehicle state detecting unit 40.”); 
wherein said determining of the acoustic interference signal is carried out by means of data processing algorithms configured to determine an acoustic interference signal by means of the detected speed of the vehicle in question (Sato, ¶0052-0053. “When the vehicle speed detected by the vehicle state detecting unit 40 is higher than the threshold A in S34, the process proceeds to S36, and noise extraction by the noise extracting unit 21 is performed.” “After that, in S38, noise suppression is performed by the noise suppressing unit 22.”), 
wherein the defined acoustic pulse is only generated and output if the speed of the vehicle in question is above a minimum speed (Sato, ¶0051 and ¶0054. “A vehicle state of the host vehicle is detected by the vehicle state detecting unit 40, and noise processing is performed on the basis of the detected vehicle state. Thus, noise processing is performed only when it is required in consideration of a vehicle state of the host vehicle.” State of a vehicle is the vehicle speed.).
Rill and Sato are analogous art because they are from the same field of endeavor with respect to vehicle sound processing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to only perform noise processing when the vehicle speed is above a threshold, as taught by Sato. The motivation would have been to further reduce a processing load (Sato, ¶0054).
As to claim 2, Rill in view of Takazawa as modified by Sato discloses wherein the determination of the acoustic interference signal takes place via correlation of at least one parameter of the detected stream of vehicles with certain properties of the acoustic interference signal resulting from the detected stream of vehicles (Rill, ¶0015, ¶0026 and ¶0032, Figs. 4 and 5. “Noise profile 1A may be selected based on its sensed attributes. As shown, those attributes include the identification of the noisy vehicle as a motorcycle, travelling at 50 km/h in a highway environment, and producing a sound pressure level (SPL) of 76 dB.” “The ANC with adaptive filter can use the selected vehicle noise profile when the noise event begins, and then adjust in real time as the noise event progresses.”).
As to claim 5, Rill in view of Takazawa as modified by Sato discloses wherein an acoustic situation existing in the passenger compartment of the vehicle in question is detected, wherein the acoustic compensation signal is generated taking account of the acoustic situation existing in the passenger compartment of the vehicle in question, wherein the acoustic situation comprises audio signals or audio content output within the passenger compartment (Rill, ¶0032, Fig. 4. “Microphone 410 obtains a voice signal from a speaker in the user's vehicle.” “Noise cancellation block 430 then removes a background noise signal from the voice signal.” Voice in the vehicle as well as background noise).
As to claim 6, Rill in view of Takazawa as modified by Sato discloses the acoustic compensation signal is generated with a frequency range that corresponds to the frequency range of the acoustic situation existing in the passenger compartment of the vehicle in question, or the acoustic compensation signal is generated with a frequency range that corresponds to a sub-frequency range of the acoustic situation existing in the passenger compartment of the vehicle in question (Rill, ¶0026 and ¶0032, Fig. 4. “Noise cancellation block 430 then removes a background noise signal from the voice signal.” “The sound profile may be a sampled motorcycle sound, or may include an FFT of such a sound, represented by the frequency response curve shown.” Frequency range of voice in the vehicle.).
As to claim 7, Rill in view of Takazawa as modified by Sato discloses wherein an acoustic situation existing outside of the passenger compartment of the vehicle in question is detected, wherein the acoustic compensation signal is generated taking account of the acoustic situation existing outside of the passenger compartment of the vehicle in question (Rill, ¶0015, ¶0026 and ¶0032. Figs. 2 and 4. “In the case of the passing motorcycle of FIG. 2, noise profile 1A may be selected based on its sensed attributes. As shown, those attributes include the identification of the noisy vehicle as a motorcycle, travelling at 50 km/h in a highway environment, and producing a sound pressure level (SPL) of 76 dB.”).
As to claim 10, Rill in view of Takazawa as modified by Sato discloses the detection of the stream of vehicles (5) takes place by means of an acoustic, and/or electromagnetic, and/or an optical, detection device (6) (Rill, ¶0013, Fig. 1. Sensors such as radar, ultrasound, etc.).

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rill in view of Takazawa and Sato (as applied to claim 1 above for claim 13), as evidenced by Wiki ("30 km/h zone." Wikipedia, 24 May 2017, en.wikipedia.org/w/index.php?title=30_km/h_zone&oldid=782066502.) for further support.
As to claim 13, Rill in view of Takazawa and Sato discloses a minimum speed threshold (Sato, ¶0055. Threshold A), but does not disclose what the threshold actually is, or it being in a range of 25 and 35 km/h. However, a threshold in this range would have been a simple design choice for one of ordinary skill in the art.
Wiki discloses “30 km/h zones” and “20 mph zones” used throughout cites in Europe as well as in NYC. As these speed limits are for urban areas, they are generally the lowest limits that a driver will encounter while on the road. 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the minimum threshold be around 30km/h. The motivation would have to further reduce a processing load (Sato, ¶0054) by only compensating for noise when a user is on the road. 
As to claim 16, Rill discloses a method for operating a vehicle-mounted acoustic signal- generating device, which is configured to generate an acoustic compensation signal for compensating acoustic interference signals, which result from a stream of vehicles coming towards the vehicle in question (Rill, ¶0003, ¶0013, and ¶0017, Fig. 5), comprising the steps: 
detecting a stream of vehicles comprising a plurality of vehicles coming towards the vehicle in question and generation of detection information describing at least one parameter of the stream of vehicles (Rill, ¶0015, ¶0030, and ¶0034, Figs. 1-2 and 5. “Sensors 150 provide information about the user vehicle's environment, and are able to detect an approaching noise source such as a noisy vehicle. Sensor data may provide information about the size of the noisy vehicle, its position relative to the user's vehicle, and its velocity (speed and direction relative to the user vehicle)”), 
determining an acoustic interference signal resulting from the stream of vehicles coming towards the vehicle in question (Rill, ¶0015, ¶0021, ¶0032, and ¶0034, Figs. 4 and 5. “The processor may also assess a type (classification) of the noisy vehicle, and may estimate the likelihood that the noise of the approaching noisy vehicle will be sufficient to disrupt a system within the user's vehicle that includes a voice input when the noisy vehicle passes the user's vehicle.”); and
generating an acoustic compensation signal for compensating the acoustic interference signal resulting from the stream of vehicles coming towards the vehicle in question (Rill, ¶0021, ¶0025-0026 and ¶0034, Fig. 4. “In an ANC system, a noise-cancellation speaker emits a sound wave with the same amplitude as the sound being suppressed, but with inverted phase (antiphase) to the original sound. The waves combine and interfere to effectively cancel each other out by so-called phase cancellation. In embodiments, an ANC system may be implemented by executing instructions 130 on processor 110 and outputting a noise suppression signal to one or more speakers 195.” “The ANC with adaptive filter can use the selected vehicle noise profile when the noise event begins, and then adjust in real time as the noise event progresses.”), and
outputting the acoustic compensation signal into the passenger compartment of the vehicle in question for compensating the acoustic interference signal (Rill, ¶0021 and ¶0025. “One or more noise-cancellation speakers may be arranged in the passenger compartment of the user's vehicle to attenuate the sound of the noisy vehicle as it passes by.” Noise-cancellation speaker outputs compensation signal into the passenger compartment.);
wherein the acoustic compensation signal is generated as a defined acoustic pulse of a certain amplitude, frequency and length (Rill, ¶0021, ¶0025-0026 and ¶0034. “In an ANC system, a noise-cancellation speaker emits a sound wave with the same amplitude as the sound being suppressed, but with inverted phase (antiphase) to the original sound. The waves combine and interfere to effectively cancel each other out by so-called phase cancellation. In embodiments, an ANC system may be implemented by executing instructions 130 on processor 110 and outputting a noise suppression signal to one or more speakers 195.” Noise suppression signal output with amplitude, frequency and length to cancel noise.).
	Rill does not expressly disclose wherein the stream of vehicles is determined as a stream of vehicles when it comprises at least three vehicles coming towards the vehicle in question in the form of a line.
	Rill in view of Takazawa discloses wherein the stream of vehicles is determined as a stream of vehicles when it comprises at least three vehicles coming towards the vehicle in question in the form of a line (Takazawa, ¶0044-0046, Figs. 7 and 11a-c. “A plurality of oncoming vehicles O in front traveling on an opposite lane are detected.” Oncoming vehicles detected using camera or radar. Vehicles shown in a line. Oncoming traffic in a line is further well-known as part of standard traffic patterns.).
	The motivation is the same as claim 1 above.
	Rill in view of Takazawa does not expressly disclose determining the acoustic interference signal on the basis of detected speed of the vehicle in question;
wherein the acoustic compensation signal is only generated if the speed of the vehicle in question is above a minimum speed in a range between 25 and 35 km/h.
Rill in view of Takazawa as modified by Sato as evidenced by Wiki discloses determining the acoustic interference signal on the basis of detected speed of the vehicle in question (Sato, ¶0055. “The vehicle state detecting unit 40 detects a vehicle speed and noise processing is performed on the basis of whether the detected vehicle speed exceeds the threshold A.”);
wherein the acoustic compensation signal is only generated if the speed of the vehicle in question is above a minimum speed in a range between 25 and 35 km/h (Sato, ¶0055. “The vehicle state detecting unit 40 detects a vehicle speed and noise processing is performed on the basis of whether the detected vehicle speed exceeds the threshold A.” Obvious design choice based on disclosure of Wiki that 30km/h is common urban speed limit.).
The motivation is the same as claims 1 and 13 above.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rill in view of Takazawa and Sato as applied to claim 1 above, and further in view of Kulavik et al. (US 2016/0125869) hereinafter “Kulavik.”
As to claim 14, Rill in view of Takazawa and Sato does not expressly disclose wherein the defined acoustic pulse is specified by a user of the vehicle in question at a dynamic limit value.
Rill in view of Takazawa and Sato as modified by Kulavik discloses wherein the defined acoustic pulse is specified by a user of the vehicle in question at a dynamic limit value (Kulavik, ¶0033-0034 and Fig. 3. “A third GUI element 306 enables the user/wearer to adjust the amount of ANC being applied based on the audio picked up by the ANC microphones. The further to the left the user places the slider 308, the more of the external noise is cancelled, and the further to the right the user places the slider 308, the more external noise the user is able to hear.” “The element 306 may further enable the user to set whether the amount of ANC should be automatically adjusted and to configure settings for such automatic adjustments.” User adjusts amount of ANC which may be automatically adjusted.).
Rill and Kulavik are analogous art because they are from the same field of endeavor with respect to noise cancellation.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to allow the user to adjust the amount of noise cancellation, as taught by Kulavik. The motivation would have been to allow the user to decide how much of their surroundings they wish to hear (Kulavik, ¶0033-0034).
As to claim 15, Rill in view of Takazawa and Sato as modified by Kulavik discloses wherein the dynamic limit value is a maximum value such that the defined acoustic pulse does not exceed the dynamic limit value (Kulavik, ¶0033-0034 and Fig. 3. “A third GUI element 306 enables the user/wearer to adjust the amount of ANC being applied based on the audio picked up by the ANC microphones. The further to the left the user places the slider 308, the more of the external noise is cancelled, and the further to the right the user places the slider 308, the more external noise the user is able to hear.” Maximum ANC level set by user.).
The motivation is the same as claim 14 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654